Citation Nr: 0832254	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-11 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to March 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO) which denied service connection for 
non-Hodgkin's lymphoma, claimed as due to exposure to 
herbicides.

The veteran testified at a June 2006 Board hearing; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has alleged that he developed non-Hodgkin's 
lymphoma based on exposure to an herbicide agent.  In this 
case, the veteran does not allege that he served in the 
Republic of Vietnam.  Rather, he asserts that he was exposed 
to Agent Orange or other defoliants while he was stationed at 
the ASCOM (Army Support Command Korea) Depot in South Korea 
from February 1968 to March 1969.  The veteran's Form DD 214 
shows that the veteran served as a payroll distribution 
specialist with 21st Finance Section, APO SF 96220.  
Specifically, the veteran contends that he was primarily 
exposed to Agent Orange at ASCOM Depot because ASCOM was 
responsible for incoming supplies and the dispersal of 
supplies received, and that the sole purpose of ASCOM was to 
receive and deliver supplies to include herbicides and a host 
of other chemicals to all base camps.  The veteran contends 
that he ate local food, drank local water, and suffered 
inhalation, absorption, and ingestion of herbicide agents and 
other known toxins while stationed at ASCOM.  The veteran 
asserts that Agent Orange was stored at ASCOM; that the drums 
of Agent Orange stored at ASCOM were often damaged by the 
blades of towmotors, and thus, leaked into the ground; that 
unused herbicides were dumped into rivers, streams and on the 
ground in nearby areas; that his clothes were washed in 
contaminated water; and that he came into physical contact 
with individuals who were responsible for the spraying of 
defoliants.  In support of his contentions, the veteran has 
submitted numerous statements from individuals who were 
stationed in Korea including at ASCOM either prior to and 
during the veteran's tour of duty and who collectively report 
either that they saw 55 gallon drums of material marked 
"hazardous" stored there including some who report that 
they knew the drums contained Agent Orange; that defoliants 
were used at ASCOM since there was no vegetation; that unused 
amounts of Agent Orange were dumped into rivers, streams and 
on the ground nearby, and that ASCOM was within the watershed 
of the land areas where herbicides were used; that the 
drinking water at ASCOM was contaminated; and that uniforms 
and personal items were washed in presumably contaminated 
ground water.  The veteran has also submitted numerous 
reports and articles regarding the health risks of exposure 
to herbicides, and primarily related to the exposure of 
Vietnam veterans.  The submitted reports related to Korea 
primarily involve spraying around the DMZ.  The Board also 
notes that the veteran in his substantive appeal claims he 
was also exposed to a variety of other toxic chemicals; 
however he has submitted no competent evidence relating the 
claimed disorder to those chemicals.  He has however, 
submitted a statement from a health care provider relating 
the veteran's non-Hodgkin's lymphoma to his reported exposure 
to Agent Orange.  

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's 
Adjudication Procedure Manual, M21-1MR, Part VI, Subpart ii, 
Chapter 2, Section C.10.n., directs that a detailed statement 
of the veteran's claimed herbicide exposure should be sent to 
the Compensation and Pension (C&P) Service via e-mail to 
VAVBAWAS/CO/211/AGENTORANGE and request a review of the 
Department of Defense (DoD) inventory of herbicide operations 
to determine whether herbicides were used or tested as 
alleged.  If the exposure is not verified, a request should 
then be sent to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification.  The Board finds 
that based on the veteran's allegations and the evidence of 
record, additional development should be conducted to 
determine through official channels, whether herbicides were 
stored, transported, used or tested at ASCOM Depot as alleged 
by the veteran and other fellow service members.  

Thus, prior to any further adjudication of the claim, the 
veteran's allegations of Agent Orange exposure in Korea 
should be investigated and developed, at a minimum as 
prescribed in M21-1MR.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
personnel records and associate them with 
the claims folder.

2.  The RO/AMC must comply with the 
provisions of VA's Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C.10.n and attempt to 
verify the veteran's claimed herbicide 
exposure as follows: 

a)  Verify with personnel records the 
approximate dates and locations in which 
the veteran served while in Korea, and 
furnish a detailed description of the 
veteran's claimed exposure, while 
stationed with the 21st Finance Section, 
APO SF 96220 in Korea, to C&P service via 
e-mail at VAVBAWAS/CO/211/AGENTORANGE and 
request a review of DoD's inventory of 
herbicide operations to determine whether 
herbicides were stored, transported, or 
used as alleged.  

b)  If a negative response is received 
from the C&P Service, the RO should submit 
a request to JSRRC for verification of 
exposure to herbicides based on the 
veteran's allegations as outlined in the 
claims folder and as summarized above.

3.  Following the above development, the 
RO should conduct any additional indicated 
development to include contacting any 
other official source that could verify 
the veteran's contentions regarding his 
personal exposure to herbicides in Korea, 
and obtaining a medical opinion if 
necessary.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
